Exhibit 10.1

FIRST AMENDMENT TO EXPENSE SUPPORT

AND RESTRICTED STOCK AGREEMENT

This FIRST AMENDMENT TO EXPENSE SUPPORT AND RESTRICTED STOCK AGREEMENT (this
“First Amendment”) effective the 7th day of November, 2013 by and between CNL
HEALTHCARE PROPERTIES, INC., a corporation organized under the laws of the State
of Maryland (the “Company”), CNL HEALTHCARE CORP., a corporation organized under
the laws of the State of Florida (the “Advisor”) amends that certain Expense
Support and Restricted Stock Agreement (the “Agreement”), entered into on
April 1, 2013 (the “Effective Date”), by the Company and Advisor.

In consideration of the mutual covenants and conditions contained herein and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree to modify the Agreement as
follows:

1. By amending and restating Section 8 to read as follows:

8) Term and Termination of Agreement. The initial term of this Agreement shall
commence on the Effective Date as noted above and shall expire on December 31,
2013. Upon the expiration of such initial term or any renewal thereof, this
Agreement shall then automatically be renewed for consecutive one (1) year
periods (each such renewal a “Renewal Term”). Renewal Terms exactly align with a
given calendar year. Notwithstanding the above, the Agreement may otherwise be
terminated by either party upon thirty (30) days prior written notice to the
other party. This Agreement shall automatically terminate in the event of
(a) the termination by the Company of the Advisory Agreement or (b) the
dissolution or liquidation of the Company.

 

CNL HEALTHCARE PROPERITES, INC. By:  

/s/ STEPHEN H. MAULDIN

Name:   Stephen H. Mauldin Its:   President Date:  

11/21/2013

CNL HEALTHCARE CORP. By:  

/s/ ROBERT A. BOURNE

Name:   Robert A. Bourne Its:   Vice Chairman Date:  

11/21/2013